In the United States Court of Federal Claims
           Nos. 17-1189L, 17-1191L, 17-1194L, 17-1195L, 17-1206L, 17-1215L, 17-1216L
                       17-1232L, 17-1235L, 17-1277L, 17-1303L, 17-1300L
                                    Filed: September 25, 2017

**************************************
Y AND J PROPERTIES, LTD.,                       *
individually and on behalf of all other         *
persons similarly situated,                     *
        Plaintiffs,                             *
                                                *
BRYANT BANES, NEVA BANES,                       *
CARLTON JONES, AND NB RESEARCH, *
INC., on behalf of themselves and others        *
similarly situated,                             *
        Plaintiffs,                             *
                                                *
MATTHEW SALO AND GABRIELA SALO,*
on behalf of themselves and all other similarly *
situated persons and entities,                  *
        Plaintiffs,                             *
                                                *
ANGELA BOUZERAND, WAYNE                         *
PESEK, AMY PESEK, AND FRED PAUL *
FRENGER, individually and on behalf of all *
other similarly situated,                       *
        Plaintiffs,                             *
                                                *
VAL ANTHONY ALDRED, HAGAN                       *
HAMILTON HEILIGBRODT, WILLIAM                   *
LANGE KRELL, JR., BEVERLY FECEL                 *
KRELL, AND SHAWN S. WELLING,                    *
appearing individually and on behalf of         *
all persons similarly situated,                 *
        Plaintiffs,                             *
                                                *
KENNETH LEE SMITH AND                           *
CONSTANCE SMITH,                                *
        Plaintiffs,                             *
                                                *
GARNER TIP STRICKLAND, IV AND                   *
MEGAN K. STRICKLAND,                            *
        Plaintiffs,                             *
                                                *
BONNIE CLARK GOMEZ AND                          *
JORGE L. GOMEZ,                                 *
        Plaintiffs,                             *
VIRGINIA MILTON AND ARNOLD                *
MILTON, on behalf of themselves and all   *
other similarly situated persons,         *
        Plaintiffs,                       *
                                          *
CHRISTINA MICU, and all others            *
similarly situated,                       *
        Plaintiffs,                       *
                                          *
ANTHONY ARRIAGA, et al.,                  *
        Plaintiffs,                       *
                                          *
WAYNE HOLLIS, JR. AND PEGGY               *
HOLLIS, individually and on behalf of all *
other similarly situated,                 *
        Plaintiffs,                       *
                                          *
v.                                        *
                                          *
THE UNITED STATES,                        *
        Defendant.                        *
                                          *
**************************************


Michael D. Sydow, The Sydow Firm, Houston, Texas, Counsel for Plaintiff.

Bryant Steven Banes, Neel, Hooper & Banes, PC, Houston, Texas, Counsel for Plaintiffs.

Jay Edelson, Edelson PC, Chicago, Illinois, Counsel for Plaintiffs.

Thomas M. Fulkerson, Fulkerson Lotz LLP, Houston, Texas, Counsel for Plaintiffs.

Douglas Robert Salisbury, Potts Law Firm, LLP, Houston, Texas, Counsel for Plaintiffs.

Christopher Stephen Johns, Johns, Marrs, Ellis & Hodge LLP, Austin, Texas and Houston,
Texas, Counsel for Plaintiffs.

Eric Reed Nowak, Harrell & Nowak, New Orleans, Louisiana, Counsel for Plaintiffs.

Rand P. Nolen, Fleming, Nolen & Jez, L.L.P., Houston, Texas, Counsel for Plaintiffs.

Charles W. Irvine, Irvine & Conner, LLC, Houston, Texas, Counsel for Plaintiffs.

Timothy Micah Dortch, Cooper & Scully, PC, Dallas, Texas, Counsel for Plaintiffs.

Clayton A. Clark, Clark, Love & Hutson, G.P., Houston, Texas, Counsel for Plaintiffs.


                                                   2
David Harrington, United States Department of Justice, Environmental and Natural Resources
Division, Washington, D.C., Counsel for the Government.


                         ORDER SCHEDULING STATUS CONFERENCE

       Counsel of record in the above-captioned twelve cases are hereby advised that the court
will convene a status conference on Friday, October 6, 2017 at 10:00 AM (CST) in Courtroom
11-B in the United States District Court for the Southern District of Texas, 515 Rusk Street,
Houston, Texas 77002.

        The purpose of the status conference is to ascertain counsel’s view on how these cases
should proceed. Specifically, the above-captioned twelve cases have been randomly assigned to
eight different judges of the court, including the undersigned judge. Eight of these cases have been
filed as potential class actions; the other four are filed by individual plaintiffs and appear not to
seek class action certification.

       Counsel should be prepared to advise about the following issues and others that may arise:

           1. Whether some or all of these cases should be consolidated before one judge to
              supervise discovery and adjudicate liability;

           2. Whether some or all of these cases should be consolidated before one judge to
              supervise discovery and adjudicate liability for all of the proposed class actions and
              one or more judges to supervise discovery and adjudicate liability for the individual
              plaintiffs’ cases;

           3. Whether one of the proposed class actions should be designated as a lead case and
              the other proposed class actions be stayed;

           4. Whether one of the individual cases should be designated as a lead case or should
              each case proceed separately or should any case be stayed;

           5. An estimate of the amount of time counsel believes is required to conduct sufficient
              discovery to determine whether liability can be adjudicated by summary judgment;

           6. Whether the parties anticipate requesting that the issue of liability be certified for
              an interlocutory appeal; and

           7. Any other proposals counsel may have to assist the court reach an efficient and
              expeditious adjudication of liability.

       IT IS SO ORDERED.

                                                      s/ Susan G. Braden
                                                      SUSAN G. BRADEN
                                                      Chief Judge


                                                     3